Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 1 of 40 PageID #: 1698




                                  EXHIBIT B
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 2 of 40 PageID #: 1699




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        MARSHALL DIVISION




   UNILOC 2017, LLC ET AL.                             Civil Action Nos. 2:18-cv-00491, -492,
                                                    -493, -494, -495, -496, -497, -498, -499, -500,
                       Plaintiffs,                  -501, -502, -503, -504, -548 -550, -551, -552,
                  v.                                -553

   GOOGLE LLC
                                                        JURY TRIAL DEMANDED
                       Defendant.



         GOOGLE LLC’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S VENUE
                            DISCOVERY REQUESTS

            Defendant Google LLC (“Google”) submits the following objections and responses to

   Plaintiffs Uniloc 2017, LLC’s and Uniloc USA, Inc.’s (collectively “Uniloc” or “Plaintiffs”)

   venue discovery letter served on July 19, 2019 for Civil Action Nos. 2:18-cv-00491, -492, -493, -

   494, -495, -496, -497, -498, -499, -500, -501, -502, -503, -504, -548 -550, -551, -552, and -553

   (“the Uniloc Cases”).

            Google seeks to work cooperatively with Uniloc in connection with venue discovery in

   these cases and to avoid burdening the Court with unnecessary disputes. Google’s agreement to

   produce documents responsive to these requests does not constitute an admission that such

   documents exist or are relevant to an appropriate venue determination in this case. Nor should

   anything in these responses be deemed a waiver of any privilege or protection. Unless otherwise

   stated, any production by Google will be of non-privileged, responsive documents in Google’s

   possession, custody, or control that are located after a reasonable search and will be on behalf of




   NAI- 1508539156v1                                1
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 3 of 40 PageID #: 1700



   Google LLC rather than all of the entities in Uniloc’s definition of “Google,” which is plainly

   overbroad and unduly burdensome.

            Google has previously begun the production of responsive documents to plaintiffs and

   will continue to do so on a rolling basis.

   REQUEST FOR PRODUCTION NO. 1

            Documents requested in Uniloc’s requests of Google on May 28, 2019.

   OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 1

            Google understands this request to be duplicative of Plaintiff’s First Requests for

   Production of Documents (Nos. 1-15). Google objects to this request on the grounds set forth in

   its Objections and Responses to Plaintiffs’ First Requests for Production of Documents (Nos. 1-

   15), served on July 11, 2019.

   REQUEST FOR PRODUCTION NO. 2

            Documents and communications identifying the number of Google employees and

   contractors located in the State of Texas as listed by either place of business, temporary

   residence, or permanent residence.

   OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 2

            Google objects to this request to the extent it seeks the disclosure or production of

   information protected by the attorney-client privilege, the work product doctrine, the joint

   defense or common interest privilege, or any other comparable privilege or immunity and

   Google intends to withhold any such privileged information should a response to this request be

   required.




   NAI- 1508539156v1                                  2
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 4 of 40 PageID #: 1701



            Google also objects to this request to the extent it seeks to impose obligations on Google

   that are beyond the parties’ obligations under the Electronically Stored Information (“ESI”)

   protocol controlling the Uniloc Cases.

   Google objects to this request to the extent it seeks confidential or protected information of third

   parties, the disclosure of which is restricted and Google’s production will be subject to and in

   accordance with the requirements of any applicable confidentiality agreement or protective

   order.

            Google further objects to this request as overbroad, unduly burdensome, not proportional

   to the needs of the case, and irrelevant as it seeks information concerning all Google employees

   and contractors located in the entire State of Texas at a Google place of business, a temporary

   residence, or a permanent residence, regardless of any relation to the Uniloc Cases. Google

   further objects to this request as overbroad, unduly burdensome, not proportional to the needs of

   the case, and irrelevant as it seeks information concerning “contractors.”

            Google further objects to this request to the extent it seeks employee residence

   information as irrelevant to the issues of venue and standing in these cases and as seeking

   information protected by the employees’ constitutional, statutory, and common-law privacy

   rights. Google also objects to the request to the extent it seeks materials that are not in Google’s

   possession, custody, or control.

            Google also objects to this request as vague and ambiguous as to the phrases

   “contractors,” “located in,” “as listed by,” “place of business,” “temporary residence,” and

   “permanent residence.”

            Google responds that, based on its reasonably diligent investigation, there are no Google

   employees who work at a Google office in the Eastern District of Texas. Google will produce



   NAI- 1508539156v1                                 3
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 5 of 40 PageID #: 1702



   documents sufficient to show office locations for Google employees who Google has identified

   in its initial disclosures as having information relevant to the Uniloc Cases. Google incorporates

   by reference the Declaration of Sallie Lim filed in support of Google’s Motion to Dismiss for

   Lack of Standing and Improper Venue Under Rules 12(b)(1), 12(b)(3), and 12(b)(6) in the

   Uniloc Cases.

   REQUEST FOR PRODUCTION NO. 3

            Documents and communications identifying the number of Google employees and

   contractors located in the Eastern District of Texas as listed by either place of business,

   temporary residence, or permanent residence.

   OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 3

            Google further objects to this request to the extent it seeks the disclosure or production of

   information protected by the attorney-client privilege, the work product doctrine, the joint

   defense or common interest privilege, or any other comparable privilege or immunity and

   Google intends to withhold any such privileged information should a response to this request be

   required.

            Google objects to this request as overbroad, unduly burdensome, not proportional to the

   needs of the case, and irrelevant as it seeks information concerning all Google employees and

   contractors located in the Eastern District of Texas at a Google place of business, a temporary

   residence, or a permanent residence regardless of any relation to the cases. Google further

   objects to this request as overbroad, unduly burdensome, not proportional to the needs of the

   case, and irrelevant as it seeks information regarding “contractors,” which are not relevant to the

   venue analysis.

            Google also objects to this request to the extent it seeks to impose obligations on Google



   NAI- 1508539156v1                                  4
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 6 of 40 PageID #: 1703



   that are beyond the parties’ obligations under the Electronically Stored Information (“ESI”)

   protocol controlling the Uniloc Cases.

             Google further objects to this request to the extent it seeks employee residence

   information as irrelevant to the issues of venue and standing in these cases and as seeking

   information protected by the employees’ constitutional, statutory, and common-law privacy

   rights.

             Google objects to this request as vague and ambiguous as to the phrases “contractors,”

   “located in,” “as listed by,” “place of business,” “place of business,” “temporary residence,” and

   “permanent residence.”

             Google responds that, based on its reasonably diligent investigation, there are no Google

   employees who work at a Google office in the Eastern District of Texas. Google will produce

   documents sufficient to show office locations for Google employees who Google has identified

   in its initial disclosures as having information relevant to the Uniloc Cases. Google incorporates

   by reference the Declaration of Sallie Lim filed in support of Google’s Motion to Dismiss for

   Lack of Standing and Improper Venue Under Rules 12(b)(1), 12(b)(3), and 12(b)(6) in the

   Uniloc Cases.

   REQUEST FOR PRODUCTION NO. 4

             Documents and communications identifying the number, contact information, and job

   responsibilities for Google employees and contractors located in the State of Texas working with

   the accused instrumentalities identified in Uniloc’s infringement contentions – broken out by

   each specific case.

   OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 4

             Google objects to this request to the extent it seeks the disclosure or production of



   NAI- 1508539156v1                                   5
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 7 of 40 PageID #: 1704



   information protected by the attorney-client privilege, the work product doctrine, the joint

   defense or common interest privilege, or any other comparable privilege or immunity and

   Google intends to withhold any such privileged information should a response to this request be

   required.

            Google objects to this request as overbroad, unduly burdensome, not proportional to the

   needs of the case, and irrelevant as it seeks information concerning all Google employees and

   contractors located in the entire State of Texas “working” on the accused instrumentalities.

            Google also objects to this request to the extent it seeks to impose obligations on Google

   that are beyond the parties’ obligations under the Electronically Stored Information (“ESI”)

   protocol controlling the Uniloc Cases.

            Google also objects to this request to the extent it seeks to impose obligations on Google

   that are beyond the parties’ obligations under the Electronically Stored Information (“ESI”)

   protocol controlling the Uniloc Cases.

            Google further objects to this request to the extent it seeks employee phone number

   information and contact information as irrelevant to the issues of venue and standing in the

   Uniloc Cases and as seeking information protected by the employees’ constitutional, statutory,

   and common-law privacy rights.

            Google objects to this request as vague and ambiguous as to the phrases “contractors,”

   “located in” and “working with the accused instrumentalities”.

            Google responds that, based on its reasonably diligent investigation, there are no Google

   employees who work at a Google office in the Eastern District of Texas. Google will not

   produce any documents or communications involving “contractors.” Google will produce office

   locations for Google employees who Google has identified in its initial disclosures as having



   NAI- 1508539156v1                                 6
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 8 of 40 PageID #: 1705



   information relevant to the cases. Google incorporates by reference the Declaration of Sallie

   Lim filed in support of Google’s Motion to Dismiss for Lack of Standing and Improper Venue

   Under Rules 12(b)(1), 12(b)(3), and 12(b)(6) in the Uniloc Cases.



   REQUEST FOR PRODUCTION NO. 5

            Documents and communications identifying Google’s customers located in the Eastern

   District of Texas for the last three years where payment to any Google entity exceeded $50,000

   in any twelve-month period.

   OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 5

            Google objects to this request to the extent it seeks the disclosure or production of

   information protected by the attorney-client privilege, the work product doctrine, the joint

   defense or common interest privilege, or any other comparable privilege or immunity and

   Google intends to withhold any such privileged information should a response to this request be

   required.

            Google objects to this request as overbroad, unduly burdensome, and not proportional to

   the needs of the case as it seeks information regarding all of Google’s customers located in the

   Eastern District of Texas, to the extent such a thing could even be determined. Google further

   objects to this request to the extent it seeks information about all Google customers, regardless of

   any relation to the Uniloc Cases. Google further objects to this request to the extent it seeks the

   locations of Google customers as irrelevant to the issues of venue and standing in these cases.

   Google further objects to this request to the extent it seeks information protected by the third-

   party constitutional, statutory, and common-law privacy rights.

            Google also objects to this request to the extent it seeks to impose obligations on Google



   NAI- 1508539156v1                                  7
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 9 of 40 PageID #: 1706



   that are beyond the parties’ obligations under the Electronically Stored Information (“ESI”)

   protocol controlling the Uniloc Cases.

            Google further objects to this request as vague and ambiguous as to the phrases

   “customer” and “located in the Eastern District of Texas” and Uniloc has not provided any

   explanation as to how Google is to determine whether a customer to be located in the Eastern

   District of Texas.

            Google objects to this request to the extent it seeks confidential or protected information

   of third parties, the disclosure of which is restricted. Google’s production will be subject to and

   in accordance with the requirements of any applicable confidentiality agreement or protective

   order. Google also objects to the request to the extent it seeks materials that are not in Google’s

   possession, custody, or control.

            Google does not intend to produce documents in response to this request but is available

   to meet-and-confer with Uniloc to understand and narrow this request.

   REQUEST FOR PRODUCTION NO. 6

            Sealed filings and venue discovery produced in any of the following cases, including a

   corresponding lead case:

   ● Personalized Media Communications, LLC v. Google LLC, Case No. 2:19-cv-00090

       (E.D. Tex.)

       o Non-limiting Sealed Filings: Dkt. No. 32 (and briefs forthcoming pursuant to schedule set

            forth in Dkt. No. 51 – e.g., response brief by August 16, 2019).

   ● Dynamic Data Technologies, LLC v. Google LLC et al, Case No. 2:18-cv-00466 (E.D. Tex.)

       o Sealed Filings: Dkt Nos. 17, 37, 40, 41, 44




   NAI- 1508539156v1                                 8
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 10 of 40 PageID #:
                                    1707


 ● Super Interconnect Technologies LLC v. Google LLC, Case No. 2:18-cv-00463 (E.D. Tex.),

     a member of Case

     o Non-limiting Sealed Filings: Dkt No. 13

 ● SEVEN Networks, LLC v. Google LLC, Case No. 2:17-cv-00442 (E.D. Tex.)

     o Non-limiting Sealed Filings: Dkt Nos. 25, 61, 63. 90, 91, 94, 95, 97, 105, 117, 125, 126,

          141, 142, 148, 149, 150, 154, 189

 ● SimpleAir, Inc. v. Google LLC, Case No. 2:16-cv-00388 (E.D. Tex.)

     o Non-limiting Sealed Filings: Dkt. Nos. 69, 71, 73, 85, 89, 93.

 ● Trevor Blumenau LLC v. Google Inc. et al, Case No. 2:16-cv-00144 (E.D. Tex.)

     o Non-limiting Sealed Filings: Dkt. Nos. 24, 31, 36.

 ● Eolas Technologies Incorporated v. Google Inc., Case No. 6:15-cv-01039 (E.D. Tex.)

      o Non-limiting Sealed Filings: Dkt. Nos. 21, 26, 33, 36, 40, 41, 48

 ● Personal Audio LLC v. Google Inc., Case No. 1:15-cv-00350 (E.D. Tex.)

      o Non-limiting Sealed Filings: Dkt. Nos. 41, 48, 61, 85, 88, 93, 94, 95, 96, 97, 98, 100,

          101

 ● Smartflash LLC et al v. Google LLC et al, Case No. 6:14-cv-00435 (E.D. Tex)

      o Non-limiting Sealed Filings: Dkt. Nos. 100, 107, 109, 113

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 6

          Google does not understand this request to call for the disclosure or production of

 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity. Based on

 that understanding, Google does not intend to withhold any responsive documents under a claim

 of privilege.



 NAI- 1508539156v1                                 9
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 11 of 40 PageID #:
                                    1708


           Google objects to this request as overbroad, unduly burdensome (particularly in light of

 the protective order obligations in each listed case), and not proportional to the needs of the case

 to the extent it seeks documents and information unrelated to the venue questions at issue here.

 In particular, the venue discovery in some of the listed cases addressed facts that existed years

 before the filing of Uniloc’s complaints here that may no longer be accurate or does not appear

 to relate to any of the issues in the Uniloc Cases. Accordingly, Google does not intend to

 produce all pleadings or entire document productions that are not relevant to the questions at

 issue here as of November 17, 2018, the date of Uniloc’s earliest complaint in the Uniloc Cases.

           Google further objects to this request to the extent it seeks confidential or protected

 information of third parties, the disclosure of which is restricted, and to the extent it seeks third-

 party information that is not relevant to the facts in issue in the Uniloc Cases. Google’s

 production will be subject to and in accordance with the requirements of any applicable

 confidentiality agreement or protective order. Google also objects to the request to the extent it

 seeks materials that are not in Google’s possession, custody, or control.

           Subject to and without waiving these objections, Google has already produced responsive

 documents on July 22, 2019 and will produce copies of the venue briefing and related exhibits

 for the identified cases filed January 1, 2017 or later to the extent such documents exist, are

 within Google’s possession, custody or control, and can be identified pursuant to a reasonable

 search.




 NAI- 1508539156v1                                  10
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 12 of 40 PageID #:
                                    1709


 REQUEST FOR PRODUCTION NO. 7

          Deposition transcripts concerning venue issues as it relates to Google in any of the cases

 identified in Item No. 6.

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 7

          Google does not understand this request to call for the disclosure or production of

 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity. Based on

 that understanding, Google does not intend to withhold any responsive documents under a claim

 of privilege.

          Google objects to this request as overbroad, unduly burdensome (particularly in light of

 the protective order obligations in each listed case), and not proportional to the needs of the case

 to the extent it seeks documents and information unrelated to the venue questions at issue here.

 In particular, the venue discovery in some of the listed cases addressed facts that existed years

 before the filing of Uniloc’s complaints here that may no longer be accurate or does not appear

 to relate to any of the issues in the Uniloc Cases. Accordingly, Google does not intend to

 produce all pleadings or entire productions that are not relevant to the questions at issue here as

 of November 17, 2018, the date of Uniloc’s earliest complaint in these actions.

          Google further objects to this request to the extent it seeks confidential or protected

 information of third parties, the disclosure of which is restricted, and to the extent it seeks third-

 party information that is not relevant to the facts in issue in the Uniloc Cases. Google’s

 production will be subject to and in accordance with the requirements of any applicable

 confidentiality agreement or protective order. Google also objects to the request to the extent it

 seeks materials that are not in Google’s possession, custody, or control.



 NAI- 1508539156v1                                 11
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 13 of 40 PageID #:
                                    1710


          Subject to and without waiving these objections, Google will produce copies of the

 deposition transcripts concerning venue issues for the identified cases in Request for Production

 No. 6 that were filed January 1, 2017 or later to the extent such documents exist, are within

 Google’s possession, custody or control, and can be identified pursuant to a reasonable search.

 REQUEST FOR PRODUCTION NO. 8

          Communications and venue subpoena responses concerning venue issues as it relates to

 Google in any of the cases identified in Item No. 6.

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 8

          Google objects to this request to the extent it seeks the disclosure or production of

 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity and

 Google intends to withhold any such privileged information should a response to this request be

 required.

          Google objects to this request as overbroad, unduly burdensome, particularly in light of

 the protective order obligations in each listed case, not proportional to the needs of the case, and

 irrelevant as it seeks documents and information unrelated to the venue questions at issue here.

 In particular, the venue discovery in some of the listed cases addressed facts that existed years

 before the filing of Uniloc’s complaints here that may no longer be accurate or does not appear

 to relate to any of the issues in the Uniloc Cases. Accordingly, Google does not intend to

 produce communications and venue subpoena responses that are not relevant to the questions

 venue and standing at issue here as of November 17, 2018, the date of Uniloc’s earliest

 complaint in these actions. Google also objects to this request to the extent it seeks to impose




 NAI- 1508539156v1                                 12
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 14 of 40 PageID #:
                                    1711


 obligations on Google that are beyond the parties’ obligations under the Electronically Stored

 Information (“ESI”) protocol controlling the Uniloc Cases.

           Google also objects to this request to the extent it seeks to impose obligations on Google

 that are beyond the parties’ obligations under the Electronically Stored Information (“ESI”)

 protocol controlling the Uniloc Cases.

           Google further objects to this request to the extent it seeks confidential or protected

 information of third parties, the disclosure of which is restricted, and to the extent it seeks third-

 party information that is not relevant to the facts in issue in the Uniloc Cases. Google’s

 production will be subject to and in accordance with the requirements of any applicable

 confidentiality agreement or protective order. Google also objects to the request to the extent it

 seeks materials that are not in Google’s possession, custody, or control.

           Subject to and without waiving these objections, Google will produce copies of the venue

 subpoena responses concerning venue issues as it relates to Google that were exhibits to venue

 briefing the identified cases filed January 1, 2017 or later to the extent such documents exist, are

 within Google’s possession, custody or control, and can be identified pursuant to a reasonable

 search.

 REQUEST FOR PRODUCTION NO. 9

           Documents and communications between the parties concerning Dkt. No. 48 (“Joint

 MOTION to Change Venue /Transfer to the District of Delaware by Google LLC, YouTube,

 LLC.”) in Dynamic Data Technologies, LLC v. Google LLC et al, Case No. 2:18-cv-00466

 (E.D. Tex.)

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 9

           Google objects to this request to the extent it seeks the disclosure or production of



 NAI- 1508539156v1                                  13
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 15 of 40 PageID #:
                                    1712


 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity and

 Google intends to withhold any such privileged information should a response to this request be

 required.

          Google objects to this request as overbroad, unduly burdensome ( particularly in light of

 the protective order obligations in the listed case), not proportional to the needs of this case, and

 irrelevant as it seeks documents unrelated to the venue questions at issue here. Google also

 objects to this request to the extent it seeks to impose obligations on Google that are beyond the

 parties’ obligations under the Electronically Stored Information (“ESI”) protocol controlling the

 Uniloc Cases.

          Google further objects to this request to the extent it seeks confidential or protected

 information of third parties, the disclosure of which is restricted, and to the extent it seeks third-

 party information that is not relevant to the facts in issue in the Uniloc Cases. Google’s

 production will be subject to and in accordance with the requirements of any applicable

 confidentiality agreement or protective order. Google also objects to the request to the extent it

 seeks materials that are not in Google’s possession, custody, or control.

          Subject to and without waiving these objections, Google will produce the motion and

 order.

 REQUEST FOR PRODUCTION NO. 10

          Documents and communications concerning Google’s draining, and/or removal of

 servers in the Eastern District of Texas, including GGC servers.

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 10

          Google objects to this request to the extent it seeks the disclosure or production of



 NAI- 1508539156v1                                 14
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 16 of 40 PageID #:
                                    1713


 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity and

 Google intends to withhold any such privileged information should a response to this request be

 required.

          Google objects to this request as overbroad, unduly burdensome, not proportional to the

 needs of this case, and irrelevant to the extent it seeks documents unrelated to the venue

 questions at issue here.

          Google also objects to this request to the extent it seeks to impose obligations on Google

 that are beyond the parties’ obligations under the Electronically Stored Information (“ESI”)

 protocol controlling the Uniloc Cases.

          Google further objects to this request to the extent it seeks confidential or protected

 information of third parties, the disclosure of which is restricted, and to the extent it seeks third-

 party information that is not relevant to the facts in issue in the Uniloc Cases.

          Google’s production will be subject to and in accordance with the requirements of any

 applicable confidentiality agreement or protective order. Google also objects to the request to

 the extent it seeks materials that are not in Google’s possession, custody, or control.

          Subject to and without waiving these objections, Google will produce copies of

 agreements between Google and ISPs concerning GGC servers in the Eastern District of Texas

 within its possession, custody, or control since July 19, 2018 sufficient to show the draining of

 those servers to the extent such documents exist, are within Google’s possession, custody, or

 control, and can be identified pursuant to a reasonable search.

 REQUEST FOR PRODUCTION NO. 11

          Documents identifying either “μstreamer” or “bandaid” running on any computer or



 NAI- 1508539156v1                                 15
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 17 of 40 PageID #:
                                    1714


 server in the Eastern District of Texas.

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 11

          Google objects to this request to the extent it seeks the disclosure or production of

 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity and

 Google intends to withhold any such privileged information should a response to this request be

 required.

          Google objects to this request as overbroad, unduly burdensome, not proportional to the

 needs of this case, and irrelevant to the extent it seeks documents unrelated to the venue

 questions at issue here.

          Google further objects to this request as vague and ambiguous with respect to the phrase

 “‘bandaid’ running on any computer or server.”

          Google further objects to this request to the extent it seeks confidential or protected

 information of third parties, the disclosure of which is restricted, and to the extent it seeks third-

 party information that is not relevant to the facts in issue in the Uniloc Cases. Google’s

 production will be subject to and in accordance with the requirements of any applicable

 confidentiality agreement or protective order. Google also objects to the request to the extent it

 seeks materials that are not in Google’s possession, custody, or control.

          Subject to and without waiving these objections, Google will produce documents

 sufficient to show the GGC servers shipped to the Eastern District of Texas as of November 17,

 2018, and December 31, 2018, the dates of Uniloc’s earliest and most recent complaints in the

 Uniloc Cases, to the extent such documents exist, are within Google’s possession, custody, or

 control, and can be identified pursuant to a reasonable search.



 NAI- 1508539156v1                                 16
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 18 of 40 PageID #:
                                    1715


 REQUEST FOR PRODUCTION NO. 12

          Documents and communications concerning any connections Google has to the server

 facilities located at 649 West Frankford Rd, Carrollton, TX and 2501 State Hwy 121, Lewisville,

 TX.

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 12

          Google objects to this request to the extent it seeks the disclosure or production of

 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity and

 Google intends to withhold any such privileged information should a response to this request be

 required.

          Google objects to this request as overbroad, unduly burdensome, and not proportional to

 the needs of this case to the extent it seeks documents unrelated to the venue questions at issue

 here. Google further objects to this request as vague and ambiguous with respect to “the server

 facilities located at 649 West Frankford Rd, Carrollton, TX and 2501 State Hwy 121, Lewisville,

 TX” and understands Uniloc to be requesting documents about Megaport facilities located at

 those locations. Google will limit its response accordingly. Google further objects to this

 request as vague and ambiguous with respect to “concerning any connections.”

          Google further objects to this request to the extent it seeks confidential or protected

 information of third parties, the disclosure of which is restricted, and to the extent it seeks third-

 party information that is not relevant to the facts in issue in the Uniloc Cases. Google’s

 production will be subject to and in accordance with the requirements of any applicable

 confidentiality agreement or protective order. Google also objects to the request to the extent it

 seeks materials that are not in Google’s possession, custody, or control.



 NAI- 1508539156v1                                 17
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 19 of 40 PageID #:
                                    1716


          Google also objects to this request to the extent it seeks to impose obligations on Google

 that are beyond the parties’ obligations under the Electronically Stored Information (“ESI”)

 protocol controlling the Uniloc Cases.

          Subject to and without waiving these objections, Google will produce copies of

 agreements between Megaport and Google concerning the locations identified in Uniloc’s

 requests that are within Google’s possession, custody, and control that are located after a

 reasonable search.

 REQUEST FOR PRODUCTION NO. 13

          Documents and communications concerning authorized Google repair facilities in the

 Eastern District including uBreakiFix.

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 13

          Google objects to this request to the extent it seeks the disclosure or production of

 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity and

 Google intends to withhold any such privileged information should a response to this request be

 required.

          Google objects to this request as overbroad, unduly burdensome, and not proportional to

 the needs of this case to the extent it seeks documents unrelated to the venue questions at issue

 here. Google further objects to this request as vague and ambiguous with respect to the terms

 “repair facilities” and “ authorized Google repair facilities.”

          Google also objects to this request to the extent it seeks to impose obligations on Google

 that are beyond the parties’ obligations under the Electronically Stored Information (“ESI”)

 protocol controlling the Uniloc Cases.



 NAI- 1508539156v1                                 18
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 20 of 40 PageID #:
                                    1717


          Google further objects to this request to the extent it seeks confidential or protected

 information of third parties, the disclosure of which is restricted, and to the extent it seeks third-

 party information that is not relevant to the facts in issue in the Uniloc Cases. Google’s

 production will be subject to and in accordance with the requirements of any applicable

 confidentiality agreement or protective order. Google also objects to the request to the extent it

 seeks materials that are not in Google’s possession, custody, or control.

          Subject to and without waiving these objections, Google will produce copies of

 agreements concerning uBreakiFix repair facilities within the Eastern District of Texas to the

 extent such documents exist, are within Google’s possession, custody, or control, and can be

 identified pursuant to a reasonable search.

 REQUEST FOR PRODUCTION NO. 14

          Documents and communications concerning authorized Google repair facilities in Texas

 including ones dealing with KMT Wireless, LLC dba Cynergy.

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 14

          Google objects to this request to the extent it seeks the disclosure or production of

 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity and

 Google intends to withhold any such privileged information should a response to this request be

 required.

          Google objects to this request as overbroad, unduly burdensome, not proportional to the

 needs of this case, and irrelevant to the extent it seeks documents unrelated to the venue

 questions at issue here and requests for documents and communications in Texas generally.




 NAI- 1508539156v1                                 19
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 21 of 40 PageID #:
                                    1718


 Google further objects to this request as vague and ambiguous with respect to the terms “repair

 facilities” and “Google authorized Google repair facilities.”

          Google also objects to this request to the extent it seeks to impose obligations on Google

 that are beyond the parties’ obligations under the Electronically Stored Information (“ESI”)

 protocol controlling the Uniloc Cases.

          Google further objects to this request to the extent it seeks confidential or protected

 information of third parties, the disclosure of which is restricted, and to the extent it seeks third-

 party information that is not relevant to the facts in issue in the Uniloc Cases. Google’s

 production will be subject to and in accordance with the requirements of any applicable

 confidentiality agreement or protective order. Google also objects to the request to the extent it

 seeks materials that are not in Google’s possession, custody, or control.

          Subject to and without waiving these objections, Google responds that, based on its

 reasonably diligent investigation, there are no Cynergy repair facilities related to Google in the

 Eastern District of Texas, and therefore Google will not produce documents in response to this

 request.

 REQUEST FOR PRODUCTION NO. 15

          Documents and communications concerning Google’s mapping of images in the Eastern

 District of Texas for its Google Street view product line.

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 15

          Google objects to this request to the extent it seeks the disclosure or production of

 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity and

 Google intends to withhold any such privileged information should a response to this request be



 NAI- 1508539156v1                                 20
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 22 of 40 PageID #:
                                    1719


 required.

          Google objects to this request as overbroad, unduly burdensome, and not proportional to

 the needs of this case as it seeks documents unrelated to the venue questions at issue here.

 Google also objects to this request to the extent it seeks to impose obligations on Google that are

 beyond the parties’ obligations under the Electronically Stored Information (“ESI”) protocol

 controlling the Uniloc Cases.

          Google further objects to this request as vague and ambiguous as to “mapping of

 images.”

          Google does not intend to produce documents in response to this request but is available

 to meet-and-confer with Uniloc to understand and narrow this request.

 REQUEST FOR PRODUCTION NO. 16

          Documents and communications concerning equipment located in the Eastern District of

 Texas for which Google asserts or has asserted any type of control or ability to configure,

 including those co-located, hosted, cross-connected, or interconnected (partner or direct) to a

 network of Google, Google Cloud, Google Private cloud or other Google servers; such

 equipment includes GGC servers and equipment at CyrrusOne for Carrier Peering, Direct

 Access, or Access with Google’s network.

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 16

          Google objects to this request to the extent it seeks the disclosure or production of

 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity and

 Google intends to withhold any such privileged information should a response to this request be

 required.



 NAI- 1508539156v1                                 21
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 23 of 40 PageID #:
                                    1720


          Google objects to this request as overbroad, unduly burdensome, not proportional to the

 needs of this case, and irrelevant to the extent it seeks documents unrelated to the venue

 questions at issue here, particularly to the extent it seeks documents regarding equipment that

 was located in the district at times other than the time of filing the complaints in the Uniloc

 Cases, or that was in the district temporarily.

          Google also objects to this request to the extent it seeks to impose obligations on Google

 that are beyond the parties’ obligations under the Electronically Stored Information (“ESI”)

 protocol controlling the Uniloc Cases.

          Google further objects to this request to the extent it seeks confidential or protected

 information of third parties, the disclosure of which is restricted, and to the extent it seeks third-

 party information that is not relevant to the facts in issue in the Uniloc Cases. Google’s

 production will be subject to and in accordance with the requirements of any applicable

 confidentiality agreement or protective order. Google also objects to the request to the extent it

 seeks materials that are not in Google’s possession, custody, or control.

          Google further objects to this request as vague and ambiguous and overbroad and unduly

 burdensome as to “equipment” and “any type of control or ability to configure”.

          Subject to and without waiving these objections, Google will produce documents

 sufficient to show networking equipment or servers owned by Google and shipped to or

 otherwise believed to be located in the Eastern District of Texas as of November 17, 2018 and

 December 31, 2018, the dates of Uniloc’s earliest and most recent complaints in the Uniloc

 Cases to the extent such documents exist, are within Google’s possession, custody, or control,

 and can be identified pursuant to a reasonable search.




 NAI- 1508539156v1                                 22
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 24 of 40 PageID #:
                                    1721


 REQUEST FOR PRODUCTION NO. 17

          Contracts governing the equipment in Item No. 16 and related communications.

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 17

          Google does not understand this request to call for the disclosure or production of

 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity. Based on

 that understanding, Google does not intend to withhold any responsive documents under a claim

 of privilege.

          Google objects to this request as overbroad, unduly burdensome, not proportional to the

 needs of this case, and irrelevant to the extent it seeks documents unrelated to the venue

 questions at issue here, particularly to the extent it seeks documents regarding equipment that

 was located in the district at times other than the time of filing the complaints in the Uniloc

 Cases, or that was in the district temporarily.

          Google also objects to this request to the extent it seeks to impose obligations on Google

 that are beyond the parties’ obligations under the Electronically Stored Information (“ESI”)

 protocol controlling the Uniloc Cases.

          Google further objects to this request to the extent it seeks confidential or protected

 information of third parties, the disclosure of which is restricted, and to the extent it seeks third-

 party information that is not relevant to the facts in issue in the Uniloc Cases. Google’s

 production will be subject to and in accordance with the requirements of any applicable

 confidentiality agreement or protective order. Google also objects to the request to the extent it

 seeks materials that are not in Google’s possession, custody, or control.




 NAI- 1508539156v1                                 23
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 25 of 40 PageID #:
                                    1722


          Google further objects to this request as vague and ambiguous and overbroad and unduly

 burdensome as to “equipment” or “any type of control or ability to configure” as used in Request

 for Production No. 16.

          Subject to and without waiving these objections, Google will produce agreements

 concerning networking equipment or servers owned by Google and shipped to or otherwise

 believed to be located in the Eastern District of Texas as of November 17, 2018 and December

 31, 2018, the dates of Uniloc’s earliest and most recent complaints in the Uniloc Cases to the

 extent such documents exist, are within Google’s possession, custody, or control, and can be

 identified pursuant to a reasonable search.

 REQUEST FOR PRODUCTION NO. 18

          Documents, communications, and agreement concerning the provisioning of the

 equipment in Item No. 16.

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 18

          Google objects to this request to the extent it seeks the disclosure or production of

 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity and

 Google intends to withhold any such privileged information should a response to this request be

 required.

          Google objects to this request as overbroad, unduly burdensome, not proportional to the

 needs of this case, and irrelevant to the extent it seeks documents unrelated to the venue

 questions at issue here, particularly to the extent it seeks documents regarding equipment that

 was located in the district at times other than the time of filing the complaints in the Uniloc

 Cases, or that was in the district temporarily.



 NAI- 1508539156v1                                 24
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 26 of 40 PageID #:
                                    1723


          Google further objects to this request to the extent it seeks confidential or protected

 information of third parties, the disclosure of which is restricted, and to the extent it seeks third-

 party information that is not relevant to the facts in issue in the Uniloc Cases. Google’s

 production will be subject to and in accordance with the requirements of any applicable

 confidentiality agreement or protective order. Google also objects to the request to the extent it

 seeks materials that are not in Google’s possession, custody, or control.

          Google also objects to this request to the extent it seeks to impose obligations on Google

 that are beyond the parties’ obligations under the Electronically Stored Information (“ESI”)

 protocol controlling the Uniloc Cases.

          Google further objects to this request as vague and ambiguous as to “equipment” and

 “any type of control or ability to configure” as used in Request for Production No. 16. Google

 also objects to this request as vague and ambiguous with respect to the term “the provisioning.”

          Subject to and without waiving these objections, Google will produce documents

 sufficient to show networking equipment or servers owned by Google and shipped to or

 otherwise believed to be located in the Eastern District of Texas as of November 17, 2018 and

 December 31, 2018, the dates of Uniloc’s earliest and most recent complaints in the Uniloc

 Cases to the extent such documents exist, are within Google’s possession, custody, or control,

 and can be identified pursuant to a reasonable search.

 REQUEST FOR PRODUCTION NO. 19

          Documents, communications and agreements concerning Google's “Fi” service in the

 EDTX, including agreements with Sprint, T-Mobile, and Cellular-One.

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 19

          Google objects to this request to the extent it seeks the disclosure or production of



 NAI- 1508539156v1                                 25
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 27 of 40 PageID #:
                                    1724


 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity and

 Google intends to withhold any such privileged information should a response to this request be

 required.

          Google objects to this request as overbroad, unduly burdensome, not proportional to the

 needs of this case, and irrelevant to the extent it seeks documents unrelated to the venue

 questions at issue here.

          Google also objects to this request to the extent it seeks to impose obligations on Google

 that are beyond the parties’ obligations under the Electronically Stored Information (“ESI”)

 protocol controlling the Uniloc Cases.

          Google further objects to this request to the extent it seeks confidential or protected

 information of third parties, the disclosure of which is restricted, and to the extent it seeks third-

 party information that is not relevant to the facts in issue in the Uniloc Cases. Google’s

 production will be subject to and in accordance with the requirements of any applicable

 confidentiality agreement or protective order. Google also objects to the request to the extent it

 seeks materials that are not in Google’s possession, custody, or control.

          Subject to and without waiving objections, Google will produce copies of agreements

 between Google and Sprint, T-Mobile, or Cellular-One concerning Google’s ‘Fi’ Service as of

 November 17, 2018 and December 31, 2018, the dates of Uniloc’s complaints in these actions to

 the extent such documents exist, are within Google’s possession, custody, or control, and can be

 identified pursuant to a reasonable search. Google will not produce communications between

 Google and Sprint, T-Mobile, or Cellular-One.




 NAI- 1508539156v1                                 26
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 28 of 40 PageID #:
                                    1725


 REQUEST FOR PRODUCTION NO. 20

          All communications and agreements concerning Google's WiFi hotspots in the Eastern

 District of Texas, including those at Starbucks.

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 20

          Google objects to this request to the extent it seeks the disclosure or production of

 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity and

 Google intends to withhold any such privileged information should a response to this request be

 required.

          Google objects to this request as overbroad, unduly burdensome, not proportional to the

 needs of this case, and irrelevant to the extent it seeks documents unrelated to the venue

 questions at issue here.

          Google also objects to this request to the extent it seeks to impose obligations on Google

 that are beyond the parties’ obligations under the Electronically Stored Information (“ESI”)

 protocol controlling the Uniloc Cases.

          Google further objects to this request to the extent it seeks confidential or protected

 information of third parties, the disclosure of which is restricted, and to the extent it seeks third-

 party information that is not relevant to the facts in issue in the Uniloc Cases. Google’s

 production will be subject to and in accordance with the requirements of any applicable

 confidentiality agreement or protective order. Google also objects to the request to the extent it

 seeks materials that are not in Google’s possession, custody, or control.

          Google further objects to this request as vague and ambiguous as to “Google Wifi

 hotspots.”



 NAI- 1508539156v1                                  27
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 29 of 40 PageID #:
                                    1726


          Subject to and without waiving these objections, Google will produce documents

 sufficient to show the terms concerning Starbucks Wi-Fi from Google in the Eastern District of

 Texas to the extent such documents exist, are within Google’s possession, custody, or control,

 and can be identified pursuant to a reasonable search.

 REQUEST FOR PRODUCTION NO. 21

          Documents, communications, and agreements concerning CBRS testing in the Lake

 Lavon region of Plano, TX.

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 21

          Google objects to this request to the extent it seeks the disclosure or production of

 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity and

 Google intends to withhold any such privileged information should a response to this request be

 required.

          Google objects to this request as overbroad, unduly burdensome, not proportional to the

 needs of this case, and irrelevant to the extent it seeks documents unrelated to the venue

 questions at issue here, as it appears to refer to activity by third parties and therefore cannot

 relate to venue in this case.

          Google also objects to this request to the extent it seeks to impose obligations on Google

 that are beyond the parties’ obligations under the Electronically Stored Information (“ESI”)

 protocol controlling the Uniloc Cases.

          Google further objects to this request to the extent it seeks confidential or protected

 information of third parties, the disclosure of which is restricted, and to the extent it seeks third-

 party information that is not relevant to the facts in issue in the Uniloc Cases. Google’s



 NAI- 1508539156v1                                 28
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 30 of 40 PageID #:
                                    1727


 production will be subject to and in accordance with the requirements of any applicable

 confidentiality agreement or protective order. Google also objects to the request to the extent it

 seeks materials that are not in Google’s possession, custody, or control.

          Google further objects to this request as vague and ambiguous with respect to the term

 “CBRS testing in the Lake Lavon,” which appears to refer to activity by third parties and

 therefore cannot relate to venue in this case.

          Subject to and without waiving these objections, Google responds that, based on a

 reasonable search, it is not aware of any CBRS testing by Google in the Lake Lavon region of

 Plano, TX, but Google is available to meet-and-confer with Uniloc to understand and narrow this

 request.

 REQUEST FOR PRODUCTION NO. 22

          Documents, communications, and agreements with Level-3 for delivery of content to the

 Eastern District of Texas, including but not limited to any “bit mile” deals.

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 22

          Google does not understand this request to call for the disclosure or production of

 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity. Based on

 that understanding, Google does not intend to withhold any responsive documents under a claim

 of privilege.

          Google objects to this request as overbroad, unduly burdensome, not proportional to the

 needs of this case, and irrelevant to the extent it seeks documents unrelated to the venue

 questions at issue here.




 NAI- 1508539156v1                                29
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 31 of 40 PageID #:
                                    1728


          Google also objects to this request to the extent it seeks to impose obligations on Google

 that are beyond the parties’ obligations under the Electronically Stored Information (“ESI”)

 protocol controlling the Uniloc Cases.

          Google objects to this request to the extent it seeks documents that are not relevant to the

 issue of whether Google has a “regular and established” place of business in the Eastern District

 of Texas within the meaning of 28 U.S.C. § 1400(b). The Federal Circuit recently held that three

 general requirements are relevant to this inquiry: “(1) there must be a physical place in the

 district; (2) it must be a regular and established place of business; and (3) it must be the place of

 the defendant. In re Cray Inc., 871 F.3d 1355 (Fed. Cir. 2017). Thus, as described in Cray, there

 must be a “physical, geographical location in the district from which the business of the

 defendant is carried out.” Id. at 1362. Delivery of “content,” including “bit mile” is not relevant

 under the Cray analysis.

          Google further objects to this request to the extent it seeks confidential or protected

 information of third parties, the disclosure of which is restricted, and to the extent it seeks third-

 party information that is not relevant to the facts in issue in the Uniloc Cases. Google’s

 production will be subject to and in accordance with the requirements of any applicable

 confidentiality agreement or protective order. Google also objects to the request to the extent it

 seeks materials that are not in Google’s possession, custody, or control.

          Google does not intend to produce documents in response to this request but is available

 to meet-and-confer with Uniloc to understand and narrow this request.

 REQUEST FOR PRODUCTION NO. 23

          Documents, communications, and agreements with CenturyLink or Telia Carrier for

 delivery of content from and to the Eastern District of Texas with the Google Cloud Interconnect



 NAI- 1508539156v1                                 30
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 32 of 40 PageID #:
                                    1729


 family.

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 23

           Google does not understand this request to call for the disclosure or production of

 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity. Based on

 that understanding, Google does not intend to withhold any responsive documents under a claim

 of privilege.

           Google objects to this request as overbroad, unduly burdensome, not proportional to the

 needs of this case, and irrelevant to the extent it seeks documents unrelated to the venue

 questions at issue here.

           Google also objects to this request to the extent it seeks to impose obligations on Google

 that are beyond the parties’ obligations under the Electronically Stored Information (“ESI”)

 protocol controlling the Uniloc Cases.

           Google objects to this request to the extent it seeks documents that are not relevant to the

 issue of whether Google has a “regular and established” place of business in the Eastern District

 of Texas within the meaning of 28 U.S.C. § 1400(b). The Federal Circuit recently held that three

 general requirements are relevant to this inquiry: “(1) there must be a physical place in the

 district; (2) it must be a regular and established place of business; and (3) it must be the place of

 the defendant. In re Cray Inc., 871 F.3d 1355 (Fed. Cir. 2017). Thus, as described in Cray, there

 must be a “physical, geographical location in the district from which the business of the

 defendant is carried out.” Id. at 1362. Delivery of “content” is not relevant under the Cray

 analysis.




 NAI- 1508539156v1                                  31
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 33 of 40 PageID #:
                                    1730


          Google further objects to this request to the extent it seeks confidential or protected

 information of third parties, the disclosure of which is restricted, and to the extent it seeks third-

 party information that is not relevant to the facts in issue in the Uniloc Cases. Google’s

 production will be subject to and in accordance with the requirements of any applicable

 confidentiality agreement or protective order. Google also objects to the request to the extent it

 seeks materials that are not in Google’s possession, custody, or control.

          Google does not intend to produce documents in response to this request but is available

 to meet-and-confer with Uniloc to understand and narrow this request.

 REQUEST FOR PRODUCTION NO. 24

          For each of the following individuals identified, documents and communications showing

 the actual residence, office or offices from which each works, and the percentage of times such

 individuals work at such respective office or offices.

     a) Bojana Duke
     b) Tim Milligan
     c) James Bankoski
     d) Yaowu Xu
     e) Yunqing Wang
     f) Debargha Mukherjee
     g) Sanjay Noronha
     h) Zhifeng Cai
     i) Mathew Varghese
     j) Peyman Milanfar
     k) Matthias Grundmann
     l) Thierry Foucu
     m) Yao-chung Lin.
     n) Steven Robertson
     o) Mark Wachsler
     p) Aki Kuusela
     q) Steven Robertson
     r) Matt Van Der Staay
     s) Ajay Kapal
     t) James Stine
     u) Matt Hornyak
     v) David Phillips


 NAI- 1508539156v1                                 32
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 34 of 40 PageID #:
                                    1731


     w) Steven Robertson
     x) Ben Hulse
     y) Anna Berenberg
     z) Prajakta Joshi
     aa) Diana Smetters
     bb) Mark Risher
     cc) Taehee Lee
     dd) Tom Duerig
     ee) Alper Turgut
     ff) Ismail Haritaoglu
     gg) Oztan Harmanci
     hh) Andrew Bunner
     ii) Pascal Getreuer
     jj) Amarnag Subramanya
     kk) Emily Pitler
     ll) Avinash Atreya

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 24

          Google does not understand this request to call for the disclosure or production of

 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity. Based on

 that understanding, Google does not intend to withhold any responsive documents under a claim

 of privilege.

          Google objects to this request as overbroad, unduly burdensome, and not proportional to

 the needs of this case to the extent it seeks documents unrelated to the venue questions at issue

 here. Google further objects to this request to the extent it seeks information protected by

 employees’ constitutional, statutory, and common-law privacy rights.

          Google also objects to this request as vague and ambiguous as to the phrases “actual

 residence, office or offices” and “percentage of times.”

          Google further objects to this request to the extent it seeks confidential or protected

 information of third parties, the disclosure of which is restricted, and to the extent it seeks third-

 party information that is not relevant to the facts in issue in the Uniloc Cases. Google’s


 NAI- 1508539156v1                                 33
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 35 of 40 PageID #:
                                    1732


 production will be subject to and in accordance with the requirements of any applicable

 confidentiality agreement or protective order. Google also objects to the request to the extent it

 seeks materials that are not in Google’s possession, custody, or control.

          Subject to and without waiving these objections, Google will produce documents

 sufficient to show the office from which each identified individual is assigned to work.

 REQUEST FOR PRODUCTION NO. 25

          The deposition transcripts for any of the individuals identified in Item No. 24 for prior

 litigation.

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 25

          Google does not understand this request to call for the disclosure or production of

 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity. Based on

 that understanding, Google does not intend to withhold any responsive documents under a claim

 of privilege.

          Google objects to this request as overbroad, unduly burdensome, particularly in light of

 the protective order obligations for any cases in which such transcripts exist. Google further

 objects to this request as seeking information that is not relevant and not proportional to the

 needs of the case to the extent it seeks documents unrelated to the venue and standing issues

 here, documents reflecting stale or inaccurate information, or any other issue related to the

 Uniloc Cases.

          Google objects to this request to the extent it seeks documents that are not relevant to the

 issue of whether Google has a “regular and established” place of business in the Eastern District

 of Texas within the meaning of 28 U.S.C. § 1400(b). The Federal Circuit recently held that three



 NAI- 1508539156v1                                 34
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 36 of 40 PageID #:
                                    1733


 general requirements are relevant to this inquiry: “(1) there must be a physical place in the

 district; (2) it must be a regular and established place of business; and (3) it must be the place of

 the defendant. In re Cray Inc., 871 F.3d 1355 (Fed. Cir. 2017). Thus, as described in Cray, there

 must be a “physical, geographical location in the district from which the business of the

 defendant is carried out.” Id. at 1362.

          Subject to and without waiving these objections, Google is willing to produce deposition

 transcripts of the individuals identified in Item No. 24 that were taken in cases filed after January

 1, 2017, only to the extent they relate to venue and standing issues, and to the extent they exist.

 Based on a reasonable search, Google is not aware of any such documents.

 REQUEST FOR PRODUCTION NO. 26

          Documents identifying the team (or teams) of which each individual identified in Item

 No. 24. is a party of and a location of other teams members by residence.

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 26

          Google does not understand this request to call for the disclosure or production of

 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity. Based on

 that understanding, Google does not intend to withhold any responsive documents under a claim

 of privilege.

          Google further objects to this request to the extent it seeks employee residence

 information as irrelevant to the issues of venue and standing in these cases. Google further

 objects to this request to the extent it seeks information protected by employees’ constitutional,

 statutory, and common-law privacy rights.




 NAI- 1508539156v1                                35
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 37 of 40 PageID #:
                                    1734


          Google objects to this request as overbroad, unduly burdensome, and not proportional to

 the needs of this case to the extent it seeks documents unrelated to the venue questions at issue

 here. Google further objects to the term “team” as vague and ambiguous as it is not clear what

 Uniloc means by that term. Further, depending on how Uniloc defines that term, the teams of

 which such individuals may be a party are not defined in terms of Uniloc’s allegations and

 include individuals unlikely to have any connection to or relevant information concerning the

 cases or venue issues here.

          Subject to and without waiving these objections, Google will produce documents

 sufficient to show the office location for each individual identified in Item No. 24.

 REQUEST FOR PRODUCTION NO. 27

          Documents and communications used in preparing any of the declarations submitted by

 Google in this case.

 OBJECTIONS AND RESPONSE TO REQUEST FOR PRODUCTION NO. 27

          Google objects to this request to the extent it seeks the disclosure or production of

 information protected by the attorney-client privilege, the work product doctrine, the joint

 defense or common interest privilege, or any other comparable privilege or immunity and

 Google intends to withhold any such privileged information should a response to this request be

 required.

          Google objects to this request as overbroad, unduly burdensome, and not proportional to

 the needs of this case to the extent it seeks documents unrelated to the venue questions at issue

 here.




 NAI- 1508539156v1                                 36
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 38 of 40 PageID #:
                                    1735


          Google also objects to this request to the extent it seeks to impose obligations on Google

 that are beyond the parties’ obligations under the Electronically Stored Information (“ESI”)

 protocol controlling the Uniloc Cases.

          Subject to and without waiving these objections, Google will produce copies of all

 documents upon which it intends to rely in connection with its venue arguments in this case.




 NAI- 1508539156v1                                37
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 39 of 40 PageID #:
                                    1736


 Dated: August 8, 2019                /s/ Michael E. Jones



                                      Michael E. Jones
                                      SBN: 10929400
                                      mikejones@potterminton.com
                                      Patrick C. Clutter
                                      SBN: 24036374
                                      patrickclutter@potterminton.com
                                      POTTER MINTON
                                      110 N. College, Suite 500
                                      Tyler, Texas 75702

                                      ATTORNEYS FOR DEFENDANT
                                      GOOGLE LLC




 NAI- 1508539156v1                    38
Case 2:18-cv-00491-JRG-RSP Document 76-2 Filed 08/14/19 Page 40 of 40 PageID #:
                                    1737


                               CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing document was served on all counsel
   who have consented to electronic service on this the 8th day of August, 2019.



                                              /s/ John D. Kinton
                                              John D. Kinton
                                              jkinton@jonesday.com




 NAI- 1508539156v1                            39
